                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

VICTOR LAMAR EDWARDS,                                                        PLAINTIFF
ADC #500959

V.                          CASE NO. 3:18-CV-227-DPM-BD

TODD FRAZIER, et al.                                                     DEFENDANTS

                                            ORDER

       Victor Lamar Edwards, an Arkansas Department of Correction inmate previously

detained at the Craighead County Detention Center (“Detention Center”), filed this

lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Docket entry #1) He filed

his complaint in the Western District of Arkansas, but the case has now been transferred

to the Eastern District of Arkansas. (#3)

       Based on the allegations in his complaint, Mr. Edwards has stated failure-to-

protect claims against Defendants Frazier, Bowers, and Boyd. In addition, he has stated a

failure-to-train claim against Defendant Herald. Service is now proper for the

Defendants.

       The Clerk of Court is directed to prepare summonses for Defendants Frazier,

Bowers, Boyd, and Herald. The United States Marshal is directed to serve copies of the

Complaint, with any attachments (#1), and summonses for these Defendants without

requiring prepayment of fees and costs or security. Service for these Defendants should

be through the Craighead County Detention Center, 901 Willett Road, Jonesboro,

Arkansas 72401.
IT IS SO ORDERED, this 29th day of November, 2018.


                              ____________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                 2
